Citation Nr: 1233771	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center 
in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for breathing problems, to include as due to herbicide (Agent Orange) exposure.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1964 to May 1968, with additional service in the Texas National Guard.  He served in the Republic of Vietnam (Vietnam) from May 24, 1967 to May 23, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which confirmed and continued a previous denial of service connection for breathing problems due to herbicide exposure, and denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

In August 2009, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Houston, Texas.  A transcript of that hearing has been associated with the claims file.  

In November 2009 the Board remanded the case for additional development, which was completed in August 2010. The Veteran subsequently died and in February 2011 the Appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC) or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  During the pendency of the appeal, the Veteran's claims file was transferred to the St. Paul, Minnesota Pension Management Center (PMC).  

In April 2011 the PMC sent notice regarding claims involving DIC, death pension, and accrued benefits.  In May 2011, the PMC denied the claim for DIC, death pension, and accrued benefits.  The Appellant failed to file a timely Notice of Disagreement (NOD) with this determination.  In September 2011, the PMC sent the Appellant a letter informing her of the pertinent provisions of Section 212 of the Veterans' Benefits Improvement Act of 2008, which provides for substitution in the case of death of a claimant.  The letter indicated that a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable), constitutes a valid and proper claim for substitution.  The PMC determined that the issues currently on appeal were inextricably intertwined with the cause of the Veteran's death, and that substitution was warranted.  The Appellant was then substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death by the PMC.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  

In March 2012 the RO granted service connection for anxiety disorder, NOS (claimed as PTSD), for accrued benefits. The psychiatric claim is no longer in appellate status and will not be addressed here.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In a separate Supplemental Statement of the Case (SSOC), issued in February 2012, the RO determined that VA was correct to deny service connection for breathing problems due to herbicide exposure.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while on active duty in Vietnam.  

2.  Prior to his death, the Veteran had not made credible lay assertions regarding continuity of symptomatology indicative of breathing problems since service; and although he was competent to report the circumstances of his service and the temporal development of his symptomatology, he was not competent to relate his breathing problems to his active duty service, or to in-service exposure to herbicides.  

3.  The report of an August 2010 VA examination and accompanying August 2010 addendum by the same VA physician assistant constitutes probative medical evidence that, prior to his death, the Veteran's breathing problems were not the result of his active duty service, to include exposure to herbicides.  

4.  Prior to his death, the Veteran's breathing problems were not shown to be due to any event or incident of his service.  


CONCLUSION OF LAW

The Veteran's breathing problems were not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

Having carefully considered the Veteran's and the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  The Veteran is presumed to have been exposed to herbicides during his Vietnam service, but there is no competent, credible evidence linking that exposure to the breathing problems he experienced prior to his death.  There also is no medical evidence linking a diagnosis of a respiratory disorder to any other incident of his service.  

In this decision the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in July 2005, June 2006, September 2006, April 2007, May 2007, December 2009 and July 2010.  During his lifetime, these letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The June 2006, April 2007, and December 2009 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Notice as to the service connection claim was first provided in July 2005.  Comprehensive notice in accordance with the requirements of Dingess was not provided until after an October 2005 rating decision on appeal was issued, but prior to the July 2007 rating decision.  The Veteran was not prejudiced from any timing error because the RO readjudicated the claim in February 2007.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error.  

As noted, the Veteran's surviving spouse has been deemed an eligible survivor and substituted as claimant by VA after filing a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  As noted, receipt of a VA Form 21-534 has been accepted as both a claim for accrued benefits and a substitution request.  Therefore, the claim for accrued benefits has been viewed as a continuation of the claim pending at the time of the Veteran's death, and the individual substituting for the deceased claimant, in this case the identified Appellant, may submit additional evidence in support of the claim.  See Fast Letter 10-30 (August. 10, 2010).  

An important distinction exists with respect to the VA's duty to assist in substantiating the claim for accrued benefits.  The Board may consider only the evidence of record at the time of the Veteran's death in an accrued benefits claim.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a), (d)(4) (2011); Hayes v. Brown, 4 Vet. App. 353 (1993).  However, in Fast Letter 10-30, the Director of the Compensation and Pension Service indicated that the record remains open after the date of death for the submission of additional evidence by the claimant and for appropriate and/or necessary development of such evidence by VA for claims proceeding on the basis of substitution.  A new regulation has been proposed in this regard.  See 76 Fed. Reg. 8,666-8,674 (February 15, 2011).  

The PMC letter, dated in September 2011, informed the Appellant of the pertinent provisions of Section 212 of the Veterans' Benefits Improvement Act of 2008, and, specifically, appraised her of her right as a substituted claimant, as the record remains open, to submit additional evidence in support of the claim.  The Board finds this letter adequately discharges VA of the additional duty of assisting the Appellant in proceeding with the deceased Veteran's claim.  

During his lifetime the Veteran had not made, and currently the Appellant has not made VA aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  The Appellant has been given ample opportunity to present evidence and argument in support of the claim.  The RO has obtained the service treatment records and VA outpatient treatment records.  Additionally, while he was alive the Veteran was afforded VA examination and opinions in 2010, and he and the Appellant provided hearing testimony before the undersigned VLJ in August 2009.  

During that hearing testimony, the Veteran reported that during his VA treatment, "Dr. Quinones," his primary care specialist, indicated that his breathing difficulties were due to exposure to Agent Orange in service.  While the claims file contains records from Dr. Quinones, dated in July 2005, these records do not include a medical opinion that links the Veteran's breathing disorder to Agent Orange exposure or to another event of his military service.  

In December 2009 and July 2010 the Veteran was asked to submit a written statement from Dr. Quinones that addressed the Veteran's assertion that his breathing disorder was caused or aggravated by exposure to herbicides in Vietnam.  The Veteran did not do so, and the Appellant has not provided any further evidence from Dr. Quinones beyond that of the July 2005 VA treatment records.  Therefore, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to his death, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  The Federal Circuit Court held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  38 U.S.C.A. § 5103A(a)(2).  


In this case, the claim hinges upon the existence of a nexus, linking the Veteran's claimed breathing disorder to his presumed exposure to Agent Orange, or to another incident of his military service.  As will be discussed in greater detail below, prior to his death, the Veteran had repeatedly denied experiencing a continuity of his symptomatology following service, and there is no evidence of a nexus opinion relating the Veteran's breathing problems to his presumed Agent Orange exposure or to an incident of his military service.  Moreover, the Veteran testified that he received treatment for his lung disorder from Dr. Quinones at the VA.  The Veteran's VA treatment records have already been associated with the claims file.  Therefore, the Federal Circuit's reasoning in Golz is controlling here.  Further efforts to obtain these SSA records are clearly not warranted, as they would provide no reasonable possibility of substantiating the claim on appeal.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim decided herein.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  No further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Merits of the Claim for Service Connection

Preceding his death, the Veteran contended that he was exposed to herbicides, including Agent Orange, during his service in Vietnam, which he believed caused him to develop a breathing disorder.  The Appellant continues this assertion.  

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claim.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  The service personnel records confirm the Veteran had service in Vietnam from May 24, 1967 to May 24, 1968.  Hence, he is presumed by law to have been exposed to herbicides while in Vietnam.  

Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  However, none of the respiratory disorders with which the Veteran reportedly had been diagnosed prior to his death, including emphysema and chronic obstructive pulmonary disease (COPD), are listed at 38 C.F.R. § 3.309(e).  As such, the Veteran could not avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to establish service connection for the claimed disability.  

When a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The National Academy of Sciences (NAS) periodically undertakes studies to ascertain whether the diseases discussed by NAS should be added to the list of diseases that are presumed to be incurred or aggravated by service.  See Federal Register of May 20, 2003 (see 68 Fed. Reg. 27630).  

However, when the NAS does not find such a presumptive connection, the law provides that "presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid."  38 C.F.R. § 3.303(d) (2006).  

Stated alternatively, the presumptive provisions and their underlying rationale as provided by NAS may not, by law, foreclose the establishment of direct service connection for the disorders that are not found to be presumptively linked to military service.  

Thus, the questions at issue in this case are whether there is sufficient competent evidence of medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  

The service treatment records reveal findings of treatment for two upper respiratory infections in February 1965 and December 1965, but do not indicate a diagnosed respiratory disorder.  

Post-service treatment records are generally negative for a diagnosed respiratory disorder.  A chest X-ray performed in conjunction with a March 1969 VA examination shows findings the right diaphragm slightly elevated, and a few scattered calcifications in both hila, but no evidence of acute disease and bony structures within normal limits.  A March 1977 treatment record indicates the Veteran was treated for bronchial pleuritis, viral, bilateral; however, an accompanying chest X-ray revealed findings of unremarkable heart and lungs.  A VA hospital summary report, addressing treatment in January 1978, shows a history of bronchopneumonia at 6 years of age.  Physical examination results included observations of chest with good expansion without deformities, normal breath sounds, and heart rate regular without murmurs.  

It was not until 2004 and 2005 that VA treatment records indicated complaints of chest congestion and hoarseness, and treatment for COPD.  These records included a history of smoking for more than 25 years.  This meets the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

Also, the service treatment records reflecting two instances of treatment for upper respiratory infections in 1965, which could indicate evidence of the second element of a service connection claim, an in-service event or incurrence of a disease or disability.  However, in his initial claim for service connection, received in June 2005, and in his Notice of Disagreement (NOD), received in June 2006, he specifically denied that he experienced any breathing problems while on active duty, and expressed his belief that his breathing problems were caused by Agent Orange exposure.  In fact, in his hearing testimony, he openly acknowledged that he was not diagnosed with emphysema or COPD until 1992 or 1993 (i.e., approximately 24 years after he was separated from service).  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Apart from the presumed exposure to Agent Orange, which the Veteran asserted caused his breathing problems, and apart from these two episodes of treatment for upper respiratory infections in service, which apparently resolved in service, most critically, the third element of a service connection claim, a nexus, has not been satisfied.  Hickson, 12 Vet. App. at 253.  The preponderance of the competent (i.e., informed and explained) medical evidence of record did not associate his breathing problems, with his period of military service.  

Finally, the record fails to establish a continuity of symptomatology had been demonstrated, as the service treatment records are negative for a diagnosis of any respiratory disorder, and the Veteran had not claimed that he experienced any respiratory disorder, or breathing problems in service.  

In August 2010, the Veteran was afforded a VA respiratory system (obstructive, restrictive and interstitial) examination, during which he reported a date of onset for his breathing disorder in the 1990's.  However, the examiner also noted that the Veteran indicated he first started experiencing breathing problems around 1968.  The Veteran reported that he was first diagnosed with COPD in the 1990's at the Temple, Texas, VA Medical Center (VAMC) after he could not catch his breath and had problems playing basketball.  He also indicated that he underwent hospitalization for treatment of pneumonia at the Temple VAMC in the 1990's, but denied being hospitalized after that time for any respiratory illness.  He did note that he was briefly hospitalized for a work-up for consideration of a lung transplant while in Wisconsin.  

Review of the service treatment records revealed findings of treatment for two upper respiratory infections while the Veteran was in military service, in February 1965 and December 1965.  The examiner noted the Veteran was never treated for COPD in service, and that the separation physical of January 1978 did not show any pulmonary complaints.  Significantly as it bears upon the Veteran's assertions of continuity of symptoms, the examiner reviewed the Veteran's National Guard records as well, which showed that he answered "no" to "shortness of breath," "chest pain," and "chronic cough."  

The examiner noted that the Veteran was treated for questionable brachial plexitis from January 14, 1978 to January 26, 1978, and observed that there was no prior pulmonary history given.  The examiner observed that, upon review of the claims file, there was no statement from "Dr. Lydia Quinones" or other provider indicating that there is a relationship between COPD and Agent Orange, as the Veteran had initially reported.  The examiner noted that VA treatment records dated in 2005 and 2010 revealed that the Veteran had a significant past history of tobacco use, and a pulmonary note indicated that he had a 30 pack year history.  The Veteran indicated that he was started on oxygen 2 to 3 years previously, and that he wore an oxygen mask 24 hours a day.  He had shortness of breath at rest, had a cough with white to brownish sputum intermittently, wheezed daily, and had chest pain 2 to 3 times per month, lasting from 5 to 30 minutes.  

On pulmonary examination, there were decreased sounds observed in the right and left breath sounds, and hyperresonant to percussion throughout.  Asthma was not present, diaphragm excursion was normal, chest expansion was normal, and no conditions that might be associated with pulmonary restrictive disease were noted.  There was no chest wall scarring observed, nor was there deformity of the chest wall.  Accompanying chest X-ray studies reflected findings of advanced emphysematous changes, but no evidence of acute disease.  The Veteran was diagnosed with COPD.  The examiner opined that it was less likely than not that the Veteran's breathing disorder was related to his presumed Agent Orange exposure, and that it was less likely than not that the breathing disorder was related to or aggravated by his military service.  The examiner explained that COPD was not a recognized outcome of exposure to Agent Orange, and noted that the Veteran did not have any other respiratory condition that was related to Agent Orange exposure.  

The examiner noted that the Veteran did not submit any documentation from any provider indicating that his breathing disorder was caused by or aggravated by exposure to herbicides in Vietnam.  Further, the examiner concluded that COPD was not diagnosed during the Veteran's military service, did not pre-exist the Veteran's military service, and therefore was not aggravated by his military service.  An addendum provided later that month from the same examiner reveals results of a pulmonary function test, which revealed spirometry indicated very severe obstruction.  

As the August 2010 report provides a reasoned medical opinion based on thorough review of the pertinent records and relevant medical history, the Board finds it constitutes highly probative evidence that the Veteran's breathing problems were not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  

The Board has considered the Veteran's and the Appellant's contentions that his diagnosis could be related to Agent Orange exposure, but finds them to not be competent or probative.  The Veteran and the Appellant had not indicated that they possess any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183.  As lay people, they are not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.  Other than these unsupported statements, there is no evidence of record indicating any etiological relationship between his presumed Agent Orange exposure during his military service and his claimed breathing problems or diagnosed COPD.  Also, there is no evidence of record indicating any etiological relationship between any incident of his military service and his claimed breathing problems or diagnosed COPD.  

Although during his August 2010 VA examination the Veteran reported he first started experiencing breathing problems around 1968, the clinical record is generally negative for findings of any lung pathology in 1968.  As noted, treatment records from 1977 only show a single episode of treatment for bronchial pleuritis, viral, bilateral, and that chest X-ray studies performed in March 1969 and March 1977 revealed findings of the right diaphragm slightly elevated, and a few scattered calcifications in both hila.  These reports reflect no evidence of acute disease, bony structures within normal limits, and unremarkable heart and lungs.  Also, they do not reveal diagnosis for any lung disorder.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Thus, as to the Veteran's assertion made during his August 2010 VA examination that he experienced breathing problems as early as 1968, the Board assigns greater probative value to his statements and testimony given in 2005, 2006 and 2009, as well as to the clinical record dated in 1969 and 1977, that he did not experience any lung disorder until 1992.   See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)).  

Accordingly, the preponderance of the evidence is against the claim for service connection for breathing problems on either a direct or presumptive basis.  There is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for breathing problems is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


